Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 52-71 are pending.  
	This application is a continuation of U.S. application 15/126,115 filed 9/14/2016 now U.S. Patent 10,590,433 which is a 371 filing of PCT/US15/20369 filed 3/13/15 which claims priority to provisional application 62/068,226 filed 10/24/14 and to provisional application 61/953,419 filed 3/14/14. 
The first line requires updating. 

Information Disclosure Statement
An information disclosure statement filed 1/31/2020 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The document listed as a Search Report has been considered but has been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 52-55. 58-65 and 68-71 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent 10,590,433.
		An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims of U.S. Patent 10,590,433.  That is, the cited claims of U.S. Patent 10,590,433 anticipate and fall entirely within the scope of the rejected claims of the instant application.  Both claims are drawn to expression cassettes comprising an insulator comprising SEQ ID NO:s 1-6
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the of U.S. Patent 10,590,433, then two different assignees would hold a patent to the claimed invention of U.S. Patent 10,590,433, and thus improperly there would be possible harassment by multiple assignees.

Claims 56, 57, 66 and 67 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 19 and 20 of prior U.S. Patent 10,590,433. This is a statutory double patenting rejection.

Conclusion
Related application 15/449416 recites sequences that are not related to SEQ ID NO:1-6. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633